     Case 2:19-cv-01412-FMO-RAO Document 65 Filed 05/29/20 Page 1 of 5 Page ID #:744




1      AMY JANE LONGO (Cal. Bar No. 198304)
       Email: longoa@sec.gov
2      WILLIAM S. FISKE (Cal. Bar No. 123071)
       Email: fiskew@sec.gov
3      DANIEL O. BLAU (Cal. Bar No. 305008)
       Email: blaud@sec.gov
4
       Attorneys for Plaintiff
5      Securities and Exchange Commission
       Michele Wein Layne, Regional Director
6      Amy Jane Longo, Regional Trial Counsel
       444 S. Flower Street, Suite 900
7      Los Angeles, California 90071
       Telephone: (323) 965-3998                                JS-6
8      Facsimile: (213) 443-1904
9                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                   Western Division
12
13      SECURITIES AND EXCHANGE                 Case No. 2:19-cv-01412-FMO-RAO
14      COMMISSION,

15                  Plaintiff,
                                                FINAL JUDGMENT AS TO
16            vs.                               DEFENDANT MICHAEL A.
                                                FLANDERS
17      DANIEL ADAMS, MICHAEL A.
18      FLANDERS, SPIDERWORX MEDIA
        LLC, and AN L.A. MINUTE LLC,
19
                    Defendants.
20
21
22
23
24
25
26
27
28

                                                1
     Case 2:19-cv-01412-FMO-RAO Document 65 Filed 05/29/20 Page 2 of 5 Page ID #:745




1            The Securities and Exchange Commission (the “Commission”) having filed a
2      Complaint and Defendant Michael A. Flanders (“Defendant”) having entered a
3      general appearance; consented to the Court’s jurisdiction over Defendant and the
4      subject matter of this action; consented to entry of this Final Judgment without
5      admitting or denying the allegations of the Complaint (except as to jurisdiction and
6      except as otherwise provided herein in paragraph VI); waived findings of fact and
7      conclusions of law; and waived any right to appeal from this Final Judgment:
8                                                      I.
9            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10     permanently restrained and enjoined from violating, directly or indirectly, Section
11     10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12     78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13     any means or instrumentality of interstate commerce, or of the mails, or of any
14     facility of any national securities exchange, in connection with the purchase or sale of
15     any security:
16           (a)       to employ any device, scheme, or artifice to defraud;
17           (b)       to make any untrue statement of a material fact or to omit to state a
18                     material fact necessary in order to make the statements made, in the light
19                     of the circumstances under which they were made, not misleading; or
20           (c)       to engage in any act, practice, or course of business which operates or
21                     would operate as a fraud or deceit upon any person.
22           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24     binds the following who receive actual notice of this Final Judgment by personal
25     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26     attorneys; and (b) other persons in active concert or participation with Defendant or
27     with anyone described in (a).
28

                                                        2
     Case 2:19-cv-01412-FMO-RAO Document 65 Filed 05/29/20 Page 3 of 5 Page ID #:746




1                                                     II.
2            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3      Defendant is permanently restrained and enjoined from violating Section 17(a) of the
4      Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
5      of any security by the use of any means or instruments of transportation or
6      communication in interstate commerce or by use of the mails, directly or indirectly:
7            (a)    to employ any device, scheme, or artifice to defraud;
8            (b)    to obtain money or property by means of any untrue statement of a
9                   material fact or any omission of a material fact necessary in order to
10                  make the statements made, in light of the circumstances under which
11                  they were made, not misleading; or
12           (c)    to engage in any transaction, practice, or course of business which
13                  operates or would operate as a fraud or deceit upon the purchaser.
14           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16     binds the following who receive actual notice of this Final Judgment by personal
17     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
18     attorneys; and (b) other persons in active concert or participation with Defendant or
19     with anyone described in (a).
20                                                 III.
21           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22     Defendant is liable for disgorgement of $28,500, representing profits gained as a
23     result of the conduct alleged in the Complaint, together with prejudgment interest
24     thereon in the amount of $4,354.20, and a civil penalty in the amount of $28,500
25     pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], and Section
26     21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this
27     obligation by paying $61,354.20 to the Securities and Exchange Commission within
28     365 days after entry of this Final Judgment.

                                                       3
     Case 2:19-cv-01412-FMO-RAO Document 65 Filed 05/29/20 Page 4 of 5 Page ID #:747




1            Defendant may transmit payment electronically to the Commission, which will
2      provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
3      be made directly from a bank account via Pay.gov through the SEC website at
4      http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
5      check, bank cashier’s check, or United States postal money order payable to the
6      Securities and Exchange Commission, which shall be delivered or mailed to:
7            Enterprise Services Center
             Accounts Receivable Branch
8
             6500 South MacArthur Boulevard
9            Oklahoma City, OK 73169
10
11     and shall be accompanied by a letter identifying the case title, civil action number,
12     and name of this Court; Michael A. Flanders as a defendant in this action; and
13     specifying that payment is made pursuant to this Final Judgment.
14           Defendant shall simultaneously transmit photocopies of evidence of payment
15     and case identifying information to the Commission’s counsel in this action. By
16     making this payment, Defendant relinquishes all legal and equitable right, title, and
17     interest in such funds and no part of the funds shall be returned to Defendant.
18           The Commission shall hold the funds (collectively, the “Fund”) and may
19     propose a plan to distribute the Fund subject to the Court’s approval. The Court shall
20     retain jurisdiction over the administration of any distribution of the Fund. If the
21     Commission staff determines that the Fund will not be distributed, the Commission
22     shall send the funds paid pursuant to this Final Judgment to the United States
23     Treasury.
24           The Commission may enforce the Court’s judgment for disgorgement,
25     prejudgment interest, and civil penalties by moving for civil contempt (and/or
26     through other collection procedures authorized by law) at any time after 365 days
27     following entry of this Final Judgment. Defendant shall pay post judgment interest
28     on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                      4
     Case 2:19-cv-01412-FMO-RAO Document 65 Filed 05/29/20 Page 5 of 5 Page ID #:748




1                                                   IV.
2             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
3      Consent is incorporated herein with the same force and effect as if fully set forth
4      herein, and that Defendant shall comply with all of the undertakings and agreements
5      set forth therein.
6                                                    V.
7             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
8      purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
9      11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
10     and further, any debt for disgorgement, prejudgment interest, civil penalty or other
11     amounts due by Defendant under this Judgment or any other judgment, order, consent
12     order, decree or settlement agreement entered in connection with this proceeding, is a
13     debt for the violation by Defendant of the federal securities laws or any regulation or
14     order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
15     Code, 11 U.S.C. §523(a)(19).
16
17                                                  VI.
18            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
19     shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
20     Final Judgment.
21
22     Dated: May 29, 2020
23
24                                                                 /s/
                                               FERNANDO M. OLGUIN
25                                             UNITED STATES DISTRICT JUDGE
26
27
28

                                                      5
